Citation Nr: 1224997	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09- 42 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for venous insufficiency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1945 to October 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona. 

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.

In an April 2011 decision, the Board remanded this issue for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence shows that the Veteran's venous insufficiency, which existed prior to service, was not aggravated by active service or any incident of service.


CONCLUSION OF LAW

Venous insufficiency clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2008 letter, prior to the date of the issuance of the appealed June 2008 rating decision.  The February 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a September 1950 and December 1953 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

In the July 2011 remand, the Board instructed that the RO/Appeals Management Center (AMC) to request copies of any treatment records from Texas VA Medical Centers (VAMCs), specifically the VAMCs in San Antonio and Kerrville, from 1946 to 1962.  In a November 2011 Memorandum, the AMC issued a formal finding on the unavailability of the VA medical treatment records from the San Antonio VAMC and the Kerrville VAMC.  The AMC noted that it contacted the San Antonio VAMC regarding the Veteran's treatment records from 1946 to 1962.  In August 2011, they were notified by the San Antonio VAMC that they had no information on this Veteran as the hospital was not open during this timeframe and the Veteran was not in their system.  Similarly, in August 2011, they were notified by the Kerrville VAMC that there were no records for the Veteran from 1945 to 1946 at their hospital.  The AMC determined that all efforts to obtain the treatment reports had been exhausted and further attempts would be futile.  Based on these facts, they determined that the records were not available.  As such, the Board finds that the AMC substantially complied with the July 2011 remand directives, and that no further action in this regard is warranted.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 



Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis and hypertension, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In this case, the Veteran contends that prior to his entrance into the military, he had varicose veins.  The Veteran maintains that during service, his varicose veins were aggravated by activities such as prolonged marches.  He states that after his discharge, from 1946 to 1962, he sought treatment at VAMC's in Texas, specifically in San Antonio and Kerrville, and was given ointment for his varicose veins.  In approximately 2007, he was diagnosed with venous insufficiency.  According to the Veteran, his venous insufficiency was related to his period of active service, specifically to his varicose veins. 

The Veteran's service treatment records are negative for any complaints or findings of venous insufficiency and/or varicose veins of the right leg.  The records show that in February 1945, he underwent an entrance examination.  At that time, it was noted that the Veteran had mild varicose veins on his left leg. The remaining records are negative for any complaints or findings of varicose veins of the left leg. The records reflect that in September 1946, the Veteran underwent a discharge examination.  At that time, it was reported that the Veteran had no varicose veins. 

In September 1950, the Veteran underwent a VA examination.  At that time, it was indicated that the Veteran did not have any varicose veins. 

A VA examination was conducted in December 1953.  At that time, the Veteran's cardiovascular system was clinically evaluated as "normal." 

In October 2007, the Veteran filed a claim of entitlement to service connection for venous insufficiency.  In support of his claim, he submitted private medical records from J.D.V., M.D., dated from August to December 2007.  The records show that in August 2007, the Veteran sought treatment for "vein pain."  At that time, he stated that he had been having pain in both lower extremities for the last month and a half.  Dr. V. stated that a venous ultrasound was negative for DVT (deep vein thrombosis) but showed that the Veteran had severe reflux disease seen in the greater and lesser saphenous veins bilaterally.  In regard to an assessment, Dr. V. stated that the Veteran had aches, pain, and swelling in his leg most likely related to venous insufficiency. 

In December 2007, Dr. V. noted that the Veteran had recently undergone perforator ablation.  Dr. V. stated that although a venous ultrasound showed successful ablation of the greater saphenous vein, it also showed that the Veteran had a thrombus in his posterior tibial vein on the left side. 

Per the July 2011 remand instructions, Dr. V. provided an opinion regarding the etiology of the Veteran's venous insufficiency in a September 2011 letter.  Dr. V noted that the Veteran had a history of arterial and venous insufficiency.  He also had moderate peripheral vascular disease in his left leg.  Dr. V indicated that the Veteran had significant venous insufficiency in both of his legs.  The Veteran reported that he had venous insufficiency while he was in the military.  Dr. V however, determined that it was unlikely that his venous insufficiency was caused by military service.  His venous insufficiency did progress and worsen with time which resulted in venous surgical intervention in the left leg.

Considering the claims for service connection for venous insufficiency in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As noted above, the Veteran's February 1945 entrance examination indicated that the Veteran had mild varicose veins on his left leg.  While there is no evidence of venous insufficiency prior to service or on the entrance examination, when affording the Veteran the benefit of the doubt, the Board finds that a defect was noted prior to service.  As such, the presumption of soundness does not apply.  The next question for consideration, then, is whether such preexisting venous insufficiency was aggravated by service.

In this case, there is no indication in the Veteran's service treatment records that his underlying varicose veins or venous insufficiency worsened during active service as a result of any acute in-service exacerbation.  See Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  The remaining service treatment records are negative for any complaints or findings of varicose veins of the left leg or veinous insufficiency and the September 1946 separation examination reported that the Veteran had no varicose veins. 

The post-service medical evidence also does not support a finding that that Veteran's pre-service varicose veins or venous insufficiency was aggravated by service.  Notably, September 1950 and December 1953 VA examinations noted that the Veteran did not have any varicose veins and clinically evaluated the Veteran's cardiovascular system as "normal".

Indeed, there is no competent evidence contemporaneous to the Veteran's service or in the decades since his service separation which indicates otherwise.   In a September 2011 letter, Dr. J.D.V., who currently treats the Veteran for venous insufficiency, opined that while the Veteran reported that he had venous insufficiency while he was in the military, it was unlikely that his venous insufficiency was caused by military service.

There otherwise is no other record during or after service which would support a medical determination that the Veteran's venous insufficiency, which existed prior to service, had been aggravated by service or was in any way related to service. 

As the record reflects that the Veteran's venous insufficiency existed prior to service and was not aggravated by service,  and is in no other way related to the Veteran's service, the claim must be denied.

The Veteran himself believes his venous insufficiency is due to active service.  However, the matter of medical etiology is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Based on the evidence above the Board finds the criteria for service connection for venous insufficiency are not met.  Accordingly, the claim must be denied. 

ORDER

Entitlement to service connection for venous insufficiency is denied.

____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


